Citation Nr: 0419618	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  02-13 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for a herniated 
disc, L-4 to S-1, left postoperative, currently evaluated as 
40 percent disabling.

2.  Entitlement to a compensable evaluation for epigastric 
hernia, postoperative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other things, 
the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.

VCAA requires VA to perform certain actions to provide 
notices and assistance to claimant's.  The notices required 
are not notices of the existence of VCAA, but rather, notices 
of the evidence and information needed to substantiate the 
claims.  VA's obligations under VCAA cannot be fulfilled by a 
simple recitation of the provisions of VCAA.

Review of the veteran's file indicates that the provisions of 
the VCAA were included in a letter sent to the veteran in 
July 2002 concerning the veteran's claim for TDIU.  However, 
the veteran was not informed of the provisions of the VCAA 
prior to the final adjudication of the veteran's claims for 
increased evaluations for herniated disc, L-4 to S-1, left 
post operative and epigastric hernia, post operative.  It is 
noted that citations to VCAA were included in a statement of 
the case, but no steps have been taken to provide the notice 
and assistance that is required under VCAA.  Therefore, in 
order to accord the veteran every consideration with respect 
to the present appeal, and to ensure that the veteran is 
provided with due process of the law, the case is remanded to 
the RO for the following development:

1.  The RO must ensure that all 
provisions of the Veterans Claims 
Assistance Act of 200, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) are properly 
applied in the development of the 
veteran's claim.

2.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



